PER CURIAM.
Each of the above appeals is from a decree of the District Court, granting in-junctive relief against proceedings by the National Labor Relations Board under authority of the National Labor Relations Act (49 Stat. 449, 29 U.S.C.A. § 151 et seq.). The questions involved are not substantially different from those considered by this court in Clark, et al. v. Lindemann & Hoverson Co. (and other cases), 88 F. (2d) 59, in which this court held that plaintiffs had an adequate remedy for the asserted injuries without invoking the equitable jurisdiction of the court. Those decisions require a reversal of each of the decrees here.
Since those decisions and since the argument in the instant cases, the Supreme Court has held the National Labor Relations Act valid in the following cases: National Labor Relations Board v. Jones & Laughlin Steel Corp., 57 S.Ct. 615, 81 L.Ed.-; National Labor Relations Board v. Fruehauf Trailer Co., 57 S.Ct. 642, 81 L.Ed. —; National Labor Relations Board v. Friedman-Harry Marks Clothing Co., 57 S.Ct. 645, 81 L.Ed. —; Associated Press v. N. L. R. Board, 57 S.Ct. 650, 81 L.Ed. -; Washington, Virginia & Md. Coach Co. v. N. L. R. Board, 57 S.Ct. 648, 81 L.Ed. —; all decided April 12, 1937.
The decrees are reversed, and the causes remanded to the District Court with directions to dissolve the temporary injunctions and dismiss the bills.